Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          This application has been amended as follows:
          In the Specification:
          (1) In paragraph [0035], line 8, “rotated” has been changed to --pivotable--.
          In the Claims:
          (1) In claim 1, line 11, “that couple” has been changed to --for coupling--. 
          (2) In claim 1, line 12, after “voids”, --that are formed-- has been added.
          (3) In claim 1, line 13, “that interface” has been changed to --for interfacing--.
          (4) In claim 1, line 13, after “slots”, --that are formed-- has been added.
          (5) In claim 4, line 2, “rotated” has been changed to --pivotable--.
          (6) In claim 10, line 25, “that couple” has been changed to --for coupling--. 
          (7) In claim 10, line 25, after “voids”, --that are formed-- has been added.
          (8) In claim 10, line 26, “that interface” has been changed to --for interfacing--.
          (9) In claim 10, line 26, after “slots”, --that are formed-- has been added.
          (10) In claim 11, line 2, after “,” --and wherein-- has been added.

          (12) In claim 12, line 3, after “,” (third occurrence), --all-- has been added.
          (13) In claim 14, line 2, “rotated” has been changed to --pivotable--.
          (14) In claim 15, line 1, after “each”, --of the-- has been added.
          (15) In claim 15, line 2, “fastener” has been changed to --fasteners--.
          (16) In claim 15, line 2, after “and”, --the-- has been added.
          (17) In claim 15, line 2, “detent” has been changed to --detents--.
          (18) In claim 15, line 2, after “on”, --a respective-- has been added. 
          (19) In claim 15, line 3, “or” has been changed to --and--.
          (20) In claim 17, line 17, after “wherein”, --the-- has been added.
          (21) In claim 17, line 26, “that couple” has been changed to --for coupling--. 
          (22) In claim 17, line 26, after “voids”, --that are formed-- has been added.
          (23) In claim 17, line 28, “that interface” has been changed to --for interfacing--.
          (24) In claim 17, line 28, after “slots”, --that are formed-- has been added.
          (25) In claim 18, line 2, after “by”, --the-- has been added.
          (26) In claim 18, line 2, after “to”, --the-- has been added.
          (27) In claim 18, line 3, after “,” (first occurrence), --the-- has been added.
          (28) In claim 18, line 3, after “to” (both occurrences), --the-- has been added.
          (29) In claim 18, line 3, after “and”, --the-- has been added.
2.       Authorization for this examiner’s amendment was given in an interview with Christine McLinn on September 16, 2021.

Prior Art Citation

U.S. Patent No. 1,956,042 is cited to shows a hair clipper having a removable cap (35) that provides a barrier for preventing debris from entering a drive assembly (3) of the hair clipper.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724